DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

status of Claims
Claims 2 and 16 are canceled. 
Claims 1, 3-15 and 17-22 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 03/17/2022, with respect to claims 1, 14 and 18 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 14 and 18 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Zha et al (US PUB 20140133684) as the closest prior art directed to similar subject matter of the claimed invention mainly discloses a housing assembly, comprising: a middle frame, and a first sound cavity, a second sound cavity and a sound outlet respectively defined in the middle frame, wherein one end of the first sound cavity corresponds to a receiver, and another end of the first sound cavity extends toward the side surface and is in communication with the second sound cavity, the second sound cavity extends along a lengthwise direction of the side surface and is in communication with the sound outlet.
However, Zha taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitations in combination with the other limitations of claim 1 as currently amended: wherein the middle frame comprises a side surface and a sound guiding inclined surface; and the sound guiding inclined surface is located in the first sound cavity to redirect sound waves into the second sound cavity.

Claims 3-13 are allowed based on their respective dependency from Claim 1.

Claim 14 (amended) is allowed because the prior arts of record, including Zha et al (US PUB 20140133684) as the closest prior art directed to similar subject matter of the claimed invention mainly discloses a housing assembly, comprising: a middle frame, wherein an acoustic channel is defined in the middle frame, a first end of the acoustic channel faces a receiver, a second end of the acoustic channel communicates with an external environment.
However, Zha taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitations in combination with the other limitations of claim 1 as currently amended: a plurality of inclined surfaces are disposed inside the acoustic channel to redirect sound waves, and the middle frame comprises a supporting part disposed at the second end of the acoustic channel; a decorative member, wherein the decorative member is disposed on the supporting part and covers another end of the acoustic channel; and a row of sound outlets, defined in the decorative member.

Claims 15, 17 and 21-22 are allowed based on their respective dependency from Claim 14.

Claim 18 (amended) is allowed because the prior arts of record, including Zha et al (US PUB 20140133684) as the closest prior art directed to similar subject matter of the claimed invention mainly discloses a n electronic device comprising: a housing assembly, comprising: a middle frame, wherein the middle frame comprises a side surface; and a first sound cavity, a second sound cavity and a sound outlet respectively defined in the middle frame, wherein one end of the first sound cavity corresponds to a receiver, and another end of the first sound cavity extends toward the side surface and is in communication with the second sound cavity, the second sound cavity extends along a lengthwise direction of the side surface and is in communication with the sound outlet, and a receiver, wherein the receiver is arranged in the housing assembly and corresponds to one end of the first sound cavity.
However, Zha taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitations in combination with the other limitations of claim 1 as currently amended: wherein a symmetric center line of the sound outlet coincides with a symmetric center line of the middle frame, and the first sound cavity deviates toward one side of the middle frame away from the symmetric center line relative to the symmetric center line.

Claims 19-20 are allowed based on their respective dependency from Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.